Citation Nr: 0612446	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-08 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to service connection for a left hip 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and S.C.


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION


The veteran served on active duty from August 1995 to January 
1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied the benefits sought on 
appeal.  The veteran testified in February 2006 at a hearing 
before the undersigned at San Antonio, Texas (travel Board 
hearing).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have a chronic back 
disorder that is causally or etiologically related to his 
military service.

3.  The veteran has not been shown to have a chronic right 
hip disorder that is causally or etiologically related to his 
military service.

4.  The veteran has not been shown to have a chronic left hip 
disorder that is causally or etiologically related to his 
military service.



CONCLUSIONS OF LAW

1.  A back disorder was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2005). 

2.  A right hip disorder was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2005). 

3.  A left hip disorder was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in February 2002 and December 2002, prior 
to the initial decision on the claim in February 2003, as 
well as in October 2003 and August 2005.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the VCAA letters 
about the information and evidence that is necessary to 
substantiate the claims for service connection in this case.  
Specifically, the February 2002 and August 2005 letters 
stated that the evidence must show that the veteran had an 
injury in military service or a disease that began in, or was 
made worse during military service, or that there was an 
event in service that caused injury or disease; that he has a 
current physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  The August 2005 
letter also indicated that the veteran needed medical 
evidence of a current back disorder and bilateral hip 
disorder as well as evidence showing a connection between 
those disorders and his service-connected left knee 
disability.  It was noted that temporary or intermittent 
flare-ups of a condition are not considered aggravation, 
unless the underlying condition, as contrasted by symptoms, 
had gotten worse.  Additionally, the September 2003 Statement 
of the Case (SOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims for 
service connection for a back disorder, a right hip disorder, 
and a left hip disorder.

In addition, the RO informed the veteran in the February 
2002, December 2002, October 2003, and August 2005 letters 
about the information and evidence that VA would seek to 
provide.  In particular, the letters stated that reasonable 
efforts would be made to obtain the evidence necessary to 
support his claims and that VA would assist in obtaining 
records, including medical records, employment records, and 
records from other Federal agencies.  The veteran was also 
informed that a VA examination would be provided or a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on the claims.  

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  The RO told the 
veteran that he must provide enough information about his 
records so that VA could request them from the person or 
agency that has them, and the December 2002 letter listed the 
types of evidence that might be helpful in supporting his 
claims.  The February 2002 and October 2003 letters also 
requested that he complete and return a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), if there were private 
medical records that would support his claim.  In addition, 
the October 2003 letter informed the veteran that it was 
still his responsibility to support his claims with 
appropriate evidence.  The August 2005 letter notified him 
that it was his responsibility to ensure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.

Although the VCAA notice letters that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In this regard, the RO has informed the veteran in 
the rating decision and statement of the case (SOC) of the 
reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.  

Essentially, the VCAA requires that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board finds that 
the VCAA requirements have been fully satisfied in this case, 
and any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, noted 
above, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements consist of the following:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims of service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes that the veteran is not 
entitled to service connection for a back disorder, a right 
hip disorder, and a left hip disorder, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by the RO and the Board in connection with the 
veteran's claims.  The veteran was also provided the 
opportunity to testify at the February 2006 hearing before 
the Board.   

The Board does observe that the veteran has not been afforded 
a VA examination in connection with his claims for service 
connection for a back disorder, right hip disorder, and left 
hip disorder.  Under the VCAA, an examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claims for service connection because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the veteran has not been shown to have a current diagnosis of 
a back disorder, right hip disorder, or left hip disorder.  
The record contains no probative evidence that demonstrates 
otherwise.  

Because there is no current disorder to which an event, 
injury, or disease in service could be related, the Board 
finds that a VA examination is unnecessary.  38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  See also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA's duty to assist 
veterans in developing claims does not include duty to 
provide a medical examination and opinion absent evidence of 
a causal link to service).  

VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, including the laws and regulations relevant to the 
veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.



Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a back 
disorder, right hip disorder, or left hip disorder based on 
incurrence in service.  His service medical records do not 
show any complaints, treatment, or diagnosis of such 
disorders.  In fact, the veteran did not seek treatment for 
his back or hips for several years following his separation 
from service.  



In addition to the lack of evidence showing that a back 
disorder, right hip disorder, or left hip disorder manifested 
during service or within close proximity thereto, the medical 
evidence of record does not link any current diagnosis of 
back or hip disorder to the veteran's military service.  In 
fact, the medical evidence of record is negative for any 
complaints, treatment, or diagnosis of a right or left hip 
disorder following the veteran's separation form service.  
Moreover, the medical evidence shows that the veteran has 
only been assessed as having back pain.  There has been no 
formal diagnosis of a back disorder rendered.  To the extent 
the veteran has been assessed as having back pain, the Board 
notes that pain alone, without a diagnosed related medical 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  Thus, the medical evidence does not 
establish that the veteran has a current diagnosis of a back 
disorder, right hip disorder, or left hip disorder.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
The lack of objective evidence of a current disability is 
also relevant to the veteran's primary contentions that he 
has developed back and hip disabilities secondary to his 
service-connected left knee disability from Osgood-Schlatter 
disease.  The disability has been characterized by the RO as 
mild to moderate and rated at 10 percent from February 2002 
when the veteran filed his original compensation claim.  

At his recent hearing, the veteran testified that he wore a 
brace on his left knee and his gait was impaired.  He 
recalled that his back and hips started bothering him about a 
year after service, even though he did not seek treatment 
until later.  He submitted medical records for Board 
consideration showing that he sought treatment in June 2000 
at a VA facility with complaints of pain in the back and 
other joints due to his left knee.  He testified that the 
knee had interfered with employment activities.  The 
veteran's fiance said that she had known the veteran since 
1999 and she testified that the veteran complained all the 
time about his back, hips and knees.  

In summary, as matters stand, the medical evidence does not 
show any chronic disability of the back or hips that could be 
related to service, either directly or secondary to the 
service-connected left knee.  The Board does not doubt the 
veteran's testimony that he has altered his gait due to the 
left knee disability, including use of a brace, and has 
painful joints.  Service connection on a secondary basis, 
however, would also require medical evidence of a 
relationship between the left knee disability and disability 
of other joints, even assuming that disability or disease 
entity involving more than pain was present in the claimed 
joints.  

The veteran may testify as to pain he experiences, but as a 
lay person he is not competent to render an opinion as to a 
medical diagnosis or medical causation.  These are matters 
that require professional medical opinion.  Consequently, 
absent a professional medical opinion linking a current 
disorder of the back or hips to service or the veteran's 
service-connected knee disability, service connection for 
these joints cannot be granted.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Because the preponderance of the 
evidence is against the veteran's claims, the benefit of the 
doubt provision does not apply.  The veteran is entitled, 
however, to reopen his claim with the RO at any time, 
especially if he obtains medical evidence of disability of 
the back or hips related to the left knee.  


ORDER

Service connection for a back disorder, a right hip disorder 
and a left hip disorder is denied.  



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


